DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed September 12, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,446,725. 
With regards to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in claim 14 (as it encompasses claims 12, 10, 9, 8 and 1). The difference between claim 1 of the application and claim 14 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 14 of the patent is in effect a species of the generic invention of claim 1. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since claim 1 is anticipated by claim 14 of the patent, it is note patentably distinct from claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, the claim states “a reverse cone surface positioned within said pipe engagement surface”, this renders the claim indefinite since the metes and bounds of “reverse cone” are indefinite. Specifically, without an orientation or direction it is unclear how one would provide a “reverse cone”. Clarification and/or correction is required.
There appears to be insufficient antecedent basis for the limitation “said pipe engaging surface” found in line 3. It is noted that correcting the antecedent basis would not overcome the indefiniteness since it would still be unclear which surface of the plate this is referring to. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dole (US 2019/0184441) in view of Oswald (US 2002/0129684).
In reference to claim 1, Dole discloses an assembly adapted to receive an end of a pipe element, the assembly comprising
an axis (15);
a cup (39) comprising a hub arranged coaxially with the axis (15), a back wall extending outwardly from the hub transversely to the axis, a sidewall attached to the back wall and arranged coaxially with the axis, the back wall and the side wall defining an interior, the sidewall having an inner surface, the inner surface have a first diameter located distal to the back wall and a second diameter located proximate to the back wall, the first diameter being larger than the second diameter, the interior adapted to receive the pipe element (79) [see paragraph 0062 lines 9-16; figure 10A];
Dole discloses the invention substantially as claimed except for wherein the assembly further comprises a pipe end stop positioned within the interior of a cup.
However, Oswald teaches of a similar device having a cup (body 40) with a pipe end stop (42) positioned within the interior of the cup (40) and being movable along an axis (75) in a forward and backward motion for the purpose of securing the pipe end during a longitudinal movement. The pipe end stop (42) having a plate (46) [see figure 4; paragraphs 045-0046].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dole to include a pipe end stop, as taught by Oswald, in order to provide a better securement of the pipe relative to the device and allow for better longitudinal movement of the pipe.
The combination discloses the invention substantially as claimed except for wherein the pipe end stop includes a sleeve. However it would have been within the realm of one having ordinary skill in the art to provide the pipe end stop with a sleeve projecting from the plate in order to maintain coaxial alignment between the pipe end stop, the cup and the axis.
Therefore it would have been obvious to one having ordinary to modify the combination to provide the pipe end stop with a sleeve in order to maintain coaxial alignment between the pipe end stop, cup and axis during axial movement.
In reference to claims 2 and 3, Dole further discloses the interior surface of the cup having a first diameter and a second diameter [see figure 10A]. Dole discloses the invention substantially as claimed except for wherein the sidewall has a conical inner surface with an angle between 11 to 16 degrees. 
However, it is considered to be well known in the art to provide either a stepped or tapered configuration when having a variable diameter cavity.
Therefore it would have been obvious to make the interior surface conical since it would have been obvious to try this technique since choosing from a finite number of identified, predictable solutions for accommodating a variable diameter within a cavity would yield a reasonable expectation of success.
Allowable Subject Matter
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a stop spring acting between said pinion shaft and said sleeve for biasing said plate of said end stop away from said back wall of said cup” in combination with the rest of the claimed limitations set forth claim 4.
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art would require hindsight since Oswald teaches that the movement of pipe end stop is a result of rotation of a threaded connection. Therefore there is no reasoning for providing a biasing movement onto the threaded connection since any biasing would be prevented by the thread connection.
Claims 4-11 and 13-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725